Mayes, C. J.
(dissenting)'.
It is my judgment.that the opinion of the majority is wrong, and I therefore feel compelled to dissent. The appellant is prosecuted for carrying concealed weapons, and the evidence leaves no doubt as to the charge being completely made out by the evidence. The defense is that appellant was justified under the law in carrying the weapon concealed because he was threatened at the time, and had good and sufficient reason to apprehend an attack from an enemy, and that he did so apprehend. Referring to the statutes under which this prosecution and defense is made, they are sections 1103 and 1105 of the Code of 1906. Section 1103 prohibits all persons from carrying concealed weapons, but section 1105, par. “a,” allows any person indicted for a violation of section 1103 to show as a defense that the person charged “was threatened,” and “had good and sufficient reasons to apprehend a serious attack from an enemy,” etc. It is under this clause of section 1105 that appellant rests his defense, and, in order to prove the threat, he introduces Mose Hurst, his father, who undertakes to tell that one Enoch Williams told him (Mose) that McLean had threatened to kill appellant. No threats had been made to Mose, and he knew nothing of any threats ever having been made other than what he says Enoch Williams told him. The trial court excluded this testimony on the motion of the state, and it is my judgment that the trial court’s action was proper because such testimony was hearsay pure and simple. In justification of carrying concealed weapons the statute requires proof that the party charged with the violation prove that ho *409was threatened — actually threatened. This proof can only be made by the persons to whom the threats were made. The threat is a fact to be established, and, like all other facts, it must be established by persons having actual knowledge of the fact, and cannot be established by hearsay. This is the universal rule of law as I understand it. If the jury were called upon to place credence in the story of Mose Hurst, they .must rely, not on any knowledge that Mose had of any threats having been made, but on the fact that Enoch Williams told him what Mose said he did, and the further fact that threats were actually made to Enoch Williams by McLean against the life of appellant. If testimony of this character is admissible to prove threats, there can be no limit placed on the chain of communication, and the witness to whom the threats were actually made may be one hundred times removed from the actual witness on the stand. In other words, the threats may be claimed to have been made to person No. 1, who communicated what No. 1, told him to No. 2, who, in turn, told it to No. 3, and so on down, until it reaches person No. 100; and this last person may be put on the witness stand to prove the threats. This is the practical holding of the court as I see it.
The majority opinion says that “the object and purpose of the statute is that if the party in good faith honestly believed that the threats have been made, and coupled with this threat, has good and sufficient reason to apprehend an attack, etc., the proof of the threat is made out by showing that the party on trial and who is charged. with carrying the deadly weapon was informed, and sincerely and honestly believed that the threat had been made.” I am-utterly unable to comprehend how “the proof of the threat” can be established, as the statute says it shall be, “by showing that the party on trial and who is charged with carrying the deadly weapon was informed and sincerely and honestly *410believed that the threat had been made.” The statute plainly says that, in order to make out a defense under the statute, the party charged must show “that he was threatened,” etc.; but the majority opinion says “it is not necessary for the party to prove either that he himself heard, or that the party who informed him heard, the other party make the threats.” I cannot understand how threats can be proved except by persons who heard them. Under the terms of the statute, it is not sufficient to justify that a person have “good and sufficient reason to apprehend a serious attack,” but such person must in addition be “threatened” with same.
The majority opinion makes of section 1105 a different statute from the one enacted by the legislature. The legislature did not make the right to carry a concealed weapon depend upon any belief as to the existence of the justifying facts, which the party charged with carrying same may have in his oWn mind at the time, however sincerely and honestly he may entertain this belief, but his right to carry a concealed weapon depends upon the actual fact that he has been threatened; and, when he relies upon this defense, he must prove the facts by the parties who heard the threats made, and he can prove it in no other way.
I can comprehend no reason why hearsay testimony under this statute is any more admissible to prove the facts making the defense than is hearsay testimony in any other cause.